Order, Supreme Court, New York County (Herman Cahn, J.), entered July 13, 2004, which, insofar as appealed from as limited by plaintiffs brief, granted defendant’s cross motion to compel arbitration, unanimously affirmed, without costs.
The parties’ mutual promises to arbitrate constituted consideration sufficient to support the arbitration agreement (see Blair v Scott Specialty Gases, 283 F3d 595, 603-604 [3d Cir 2002], citing Michalski v Circuit City Stores, Inc., 177 F3d 634, 637 [7th Cir 1999], and Johnson v Circuit City Stores, 148 F3d 373, 378 [4th Cir 1998]; see also General Motors Acceptance Corp. v Johnson, 354 Ill App 3d 885, 893-894, 822 NE2d 30, 37 [2004]; J.M. Davidson, Inc. v Webster, 128 SW3d 223, 228 [Tex Sup Ct 2003]; Lagatree v Luce, Forward, Hamilton & Scripps, 74 Cal App 4th 1105, 1126-1127, 88 Cal Rptr 2d 664, 680 [1999], review denied 2000 Cal LEXIS 262 [Cal Sup Ct 2000]). The subject agreement between these sophisticated parties, in which plaintiff acknowledged having had the opportunity to consult with advisors before signing, was not a contract of adhesion. We have considered plaintiff’s other contentions and find them unavailing. Concur—Tom, J.P., Andrias, Ellerin, Nardelli and Sweeny, JJ.